Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.

Claim Rejections - 35 USC § 112
Claims 1-2, 4, 6, 9, 11, 13, 17-19, 21-22, and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a composition requiring the presence of quantum dots, an aminosilicone polymer, epoxy-functional silicone, and an organic resin.  The composition must contain cross-linked domains of the aminosilicone polymer and epoxy-functional silicone.  The claim further requires that the quantum dot and epoxy functional silicone, wherein the composition contains cross-linked domains of the aminosilicone and epoxy-functional silicone for the specified time periods and having the specified viscosities.  As this is the case, the claimed features are not taught in the originally filed disclosure and are considered new matter.  Those of ordinary skill in the art would not have considered the applicant to have possession of the claimed invention at the time of filing.   
Response to Arguments
Applicant’s arguments, see page 8-11, filed 6/02/21, with respect to the rejection of the claims over Liu, Gelest and Lee have been fully considered and are persuasive.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734